Mr. Justice Waterman delivered the opinion of the court. Appellee did procure one Rourke to purchase and pay for ten cash registers. Rourke did not, so far as appears, purchase these registers for his own use, but to sell. Appellant was from time to time informed of what in this regard .appellee had done and made no objection thereto; the first order from Rourke was for four registers. As appellee did not from time to time ask for any commission for selling these registers, but when the ten had been sold applied for the agreed bonus, appellant had ample notice that he was procuring an agent who would purchase registers and that appellee would, tv hen ten were so sold to and paid for by such agent or agents, demand the stipulated bonus. Rourke had not been, until secured by appellee, an agent to sell registers; appellee procured him to be such. Time is not only not of the essence of the contract but appellant did not notify appellee that it would not recognize purchase by Rourke after November 21, 1892, or at any time decline to fill orders sent by him. Nor in any view, is the time when appellant was notified that Mr. Rourke had been procured to act as agent for cash registers decisive. We do not regard the remarks of counsel, complained of, such as required restraint by the court, or that the judgment should be reversed by this court. - ' The contract entered into is so expressed that' the action of the parties thereunder is largely determinative of its true significance. The questions of fact presented to the jury, they have found for appellee; and we see no sufficient reason for setting aside their verdict, approved as it has been by the trial judge.